Citation Nr: 0023873	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  During service, he engaged in combat while in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
RO denied service connection for a headache disorder and a 
gastrointestinal disorder, and granted service connection for 
PTSD.  A 70 percent disability rating was assigned for the 
PTSD, effective January 29, 1998.

The veteran provided testimony at a personal hearing 
conducted before the RO in December 1998, a transcript of 
which is of record.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the veteran's PTSD, remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, 
a review of the evidence shows that rather than provide a 
staged rating for discrete intervals during the pendency of 
the appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  

As an additional matter, the Board notes that the veteran 
also perfected appeals on the issue of entitlement to service 
connection for peripheral neuropathy, degenerative joint 
disease, a lung disorder, hearing loss, and tinnitus.  By a 
December 1998 statement, the veteran withdrew his peripheral 
neuropathy, lung disorder, and hearing loss claims.  
38 C.F.R. § 20.204 (1999).  Thereafter, the RO granted 
service connection for tinnitus, left wrist degenerative 
joint disease, right wrist degenerative joint disease, low 
back strain with degenerative changes, and neck muscular 
strain with degenerative changes.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran engaged in combat while serving on active 
duty in the Republic of Vietnam.  

2.  The service medical records show that the veteran was 
treated for diarrhea during active service, attributed to 
possible amebic dysentery.  

3.  The veteran has reported continuous headaches and 
gastrointestinal problems since his period of active duty, 
and there is no "clear and convincing" evidence which 
refutes this account.

4.  Competent medical opinions are on file which indicate 
that it is possible that the veteran's headaches are due, at 
least in part, to his service-connected PTSD and/or cervical 
spine disorder.

5.  The veteran's current gastrointestinal problems have not 
been diagnosed as a chronic disability, nor is there 
competent medical evidence relating his current 
gastrointestinal problems to his period of active duty, to 
include his treatment for complaints of diarrhea/amebic 
dysentery therein.

6.  The veteran's PTSD has not been shown to be manifested by 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

7.  The veteran has been in receipt of both a schedular 
rating for his PTSD, and a total rating based upon individual 
unemployability (TDIU) since January 29, 1998.  He has not 
expressed any disagreement with this effective date.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic headaches is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a schedular rating in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.1, 4.2, 4.10, 4.16, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

General Background.  In the May 1998 rating decision, service 
connection was denied for headaches and a gastrointestinal 
disorder as not well grounded.  The RO found that the 
evidence of record showed no evidence of treatment for 
headaches in service nor within a reasonable period shortly 
following the veteran's discharge from service.  With respect 
to the gastrointestinal disorder claim, it was noted that the 
veteran was treated for complaints and symptoms diagnosed as 
possible amebic dysentery during active service.  However, 
the RO found that there was no evidence of a medical 
association made between a current gastrointestinal disorder 
and military service.  The veteran appealed these denials to 
the Board.

At the time of his August 1970 induction examination, the 
veteran reported that he had never experienced frequent or 
severe headache, nor frequent indigestion, nor stomach, 
liver, or intestinal trouble.  His service medical records 
show that he was treated for complaints of diarrhea in June 
and September 1971, which were attributed to possible amebic 
dysentery.  At his January 1972 expiration of term of service 
examination, the veteran reported that he had experienced 
frequent indigestion, as well as stomach, liver or intestinal 
trouble.  However, he continued to report that he had not 
experience frequent or severe headache.

The evidence of file reflects that the veteran served in the 
Republic of Vietnam during his period of active duty.  He 
received the Combat Infantryman Badge and Purple Heart, among 
other awards and citations.

The veteran underwent a VA general medical examination in 
July 1997.  At this examination, the veteran reported that he 
had been plagued by diarrhea ever since his military service.  
He reported that he was initially told that the diarrhea was 
due to amebic dysentery, and that he was prescribed numerous 
regiments of antibiotics.  Despite this, he continued to have 
diarrhea up to the present.  Further, he reported that he 
experienced diarrhea every day, without any breaks.  He 
denied having significant constipation, mucus, blood in the 
stool, anorexia, nausea, vomiting, weight loss.  
Nevertheless, he did experience a significant amount of 
abdominal cramping prior to "expressing" the diarrhea.  The 
veteran denied that the stool was particularly foul smelling.  
Also, he denied fevers, chills, sweats, rashes, or other 
symptoms suggestive of a systemic disease in conjunction with 
the diarrhea.  Following examination of the veteran, the 
examiner deferred making a diagnosis with regard to the 
veteran's complaints of diarrhea until diagnostic testing 
could be completed.  The examiner noted that the last test 
performed on the veteran had been an air contrast barium 
enema in June 1997, which was normal.  Moreover, the examiner 
indicated that the additional testing was necessary in order 
to determine whether the veteran's in-service amebic 
dysentery was still causing his illness.  In a January 1998 
Addendum, the examiner stated that, based on the diagnostic 
testing, that it was doubtful that the veteran had any 
residual from amebic dysentery.

In September 1997, the veteran underwent a VA arranged ear, 
nose, and throat examination.  At this examination, it was 
noted that the veteran complained of hearing problems, 
variable ringing in both ears, and episodic balance 
disturbance.  He also complained of chronic headaches, which 
occurred on a daily basis, both day and night if he should 
awaken.  It was noted that he had a sleep disorder, and awoke 
four or five times every night.  When he awoke, he would also 
find that his jaws were very tight and his right 
temporomandibular joint (TMJ) locked on him periodically.  He 
had never had to have his TMJ reduced, and denied any trauma 
to the jaw.  Following examination of the veteran, the 
examiner commented that with chronic headaches in a smoker, 
the veteran should have a screening sinus series in order to 
rule out significant paranasal sinus disease.  Also, the 
examiner opined that he felt that the veteran's tinnitus and 
headaches might well be related to his TMJ strain.  It was 
noted that the veteran had a fractured last left lower molar 
tooth and missing molar teeth on the right side inferiorly.  
Moreover, the examiner stated that there did not appear to be 
an otologic cause for the veteran's complaints of headache 
and dizziness.

The veteran subsequently underwent a VA Agent Orange 
examination in January 1998.  Regarding herbicide exposure, 
it was noted that the veteran was constantly in recently 
defoliated areas during his period of service in the Republic 
of Vietnam.  Also, it was noted that the veteran recounted an 
incident in which he was probably sprayed on directly.  
Following examination of the veteran, the examiner diagnosed 
peripheral neuropathy secondary to exposure to Agent Orange; 
asthma in two children; and history of coccidioidomycosis.  
No pertinent findings appear to have been made regarding the 
veteran's headaches and/or gastrointestinal disorder claim.

In March 1998, the veteran underwent a VA neurologic 
examination, in which he reported that he had developed 
headaches in service in 1971.  The examiner noted that the 
veteran's claims folder was not available at the time of the 
examination.  Following examination of the veteran, the 
examiner diagnosed migraine headaches.  However, the examiner 
stated that the etiology of the headaches was undetermined.  
The examiner stated that he was not aware of any known 
connection of headaches secondary to exposure to Agent 
Orange.  

At the December 1998 personal hearing, it was contended that 
the veteran's headaches were secondary to his PTSD.  The 
veteran testified that he started to experience headaches in 
1971, while in Vietnam.  He testified that he experienced 
acoustic trauma and stress at that time.  However, he did not 
receive medical treatment for his headaches from anyone other 
than a field medic.  Further, he did not seek medical 
treatment immediately after discharge, and took aspirin.  He 
first sought medical treatment within the last few years 
through the VA.  The veteran's spouse testified that she had 
known the veteran for 12 years, and confirmed that he had 
experienced chronic headaches during that time.  
Nevertheless, he refused to go see a doctor about anything 
until the past few years.  Regarding his gastrointestinal 
disorder claim, the veteran testified that he had experienced 
continuity of symptomatology ever since his period of 
military service and described these symptoms.  

In January 1999, the veteran underwent a VA arranged 
neurologic examination for evaluation of his migraine 
headaches.  At this examination, the veteran reported that he 
had onset of headaches in 1971 while in Vietnam, and related 
it to his exposure to huge amounts of stress, acoustic 
trauma, and multiple chemicals.  He denied any headaches 
prior to 1971.  Following examination of the veteran, the 
examiner's diagnostic impressions included chronic recurrent 
vascular headaches apparently secondary to stress of Vietnam 
and PTSD.  However, the examiner stated that this opinion was 
based entirely on the veteran's history, as there was no 
informatory testing available for migraine.  Also, nothing 
indicates that the examiner reviewed the veteran's claims 
folder in conjunction with this examination.

In March 1999, the veteran underwent a new VA arranged 
medical examination for his headaches.  It was again noted 
that he reported continuous headaches ever since his service 
in Vietnam in 1971.  The examiner noted that the veteran's 
claims folder had been reviewed with no documentation in that 
chart of headaches prior to July of 1997.  Following 
examination of the veteran, the examiner stated that the 
veteran presented with a history of mixed-headache syndrome 
with chronic daily headaches with somewhat of a superimposed 
vascular component.  The examiner stated that the etiology of 
the veteran's headaches was somewhat unclear as there was no 
documentation in the chart that the headaches were directly 
related to his service in Vietnam.  Nevertheless, the 
examiner stated that it was certainly possible that his PTSD 
and his degenerative joint disease could be contributing to 
his headache symptomatology, although one could not say with 
certainty that either of these issues was the major 
contributing cause.  Further, the veteran was noted to be a 
smoker, which could also perpetuate headache symptomatology.  
In summary, the examiner stated that there was no convincing 
evidence that the veteran's service-connected PTSD or 
cervical spine condition were the major contributing cause 
for the veteran's headache symptomatology.  

Also on file are VA medical treatment records which cover a 
period from May 1997 to November 1999.  In May 1997, the 
veteran complained of recurrent headaches since active 
service.  Also, it was noted that the veteran thought he had 
cervical spine disease; i.e., continuous neck pain, worse 
when he had a headache.  His headaches occurred about every 
10 days, lasting 3-4 days and relieved after aspirin.  The 
headaches occurred in various locations.  The pain was 
steady, occasionally pounding, worse with head movement.  He 
had some nausea and pain with eye movement, but no rhinitis 
or watery eye.  He was not aware of precipitating factors, 
except possible physical work.  Additionally, the veteran 
reported that he contracted "amoebic" dysentery during 
service.  Following examination, the veteran was assessed 
with, among other things, probable muscle tension headache, 
gastritis secondary to "Nsaia," and chronic diarrhea/loose 
stool rule-out ulcerative colitis (UC) parasitism.  Records 
from June 1997 confirm that the veteran underwent an air-
contrast barium enema.  No definite fixed filling defects 
were identified.  A small diverticulum was present in the 
ascending colon, but the colon was otherwise unremarkable.  
Specifically, no evidence of colitis was identified.  In 
January 1998, it was noted that the veteran continued to have 
headaches, as well as loose/liquid stools.  These records 
reflect that it was thought that the gastrointestinal 
problems might be manifestations of irritable bowel syndrome, 
but do not appear to contain a definitive diagnosis thereof.  
Further, these records also show that the veteran was treated 
for an inguinal hernia.

The evidence on file also reflects that the veteran underwent 
additional VA medical examinations, but that these 
examinations made no pertinent findings regarding either his 
headaches claim or his gastrointestinal disorder claim.

In a November 1999 Supplemental Statement of the Case, the RO 
continued to deny service connection for headaches and a 
gastrointestinal disorder.  While the gastrointestinal 
disorder was found to be not well grounded, the RO found that 
the headaches claim was well grounded but that the 
preponderance of the evidence was against the claim.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim well 
grounded via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  That is, 38 U.S.C.A. § 1154(b) 
is not a substitute for an otherwise well-grounded claim.

A.  Headaches

Analysis.  As an initial matter, the veteran's headaches are 
not recognized as being attributed to herbicide exposure; 
headaches are not one of the presumptive conditions under 38 
C.F.R. § 3.309(e), nor have they been shown to be 
manifestations of a disability that is associated with 
herbicide exposure.  Thus, the veteran is not entitled to a 
grant of service connection on a presumptive basis due to 
herbicide exposure.  

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for chronic headaches is 
well grounded.

The Board notes that the service medical records do not show 
any treatment for chronic headaches during the veteran's 
period of active duty.  However, as a general rule, a 
veteran's account of what occurred during service is presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, the 
evidence on file confirms that the veteran engaged in combat 
with the enemy during service, and he maintains that he 
experienced headaches at that time.  38 U.S.C.A. § 154(b); 
Kessel, supra.  The medical evidence confirms that the 
veteran currently experiences chronic headaches.  Finally, 
the requisite medical nexus evidence is provided by the 
January 1999 and March 1999 VA examiners.  Both of these 
physicians indicated that it was at least possible that the 
veteran's headaches were secondary, at least in part, to his 
service-connected PTSD.  The March 1999 VA examiner also 
indicated that it was possible that the veteran's headaches 
were secondary to his service-connected cervical spine 
disorder.  See Tirpak, 2 Vet. App. at 611; Kandik v. Brown , 
9 Vet. App. 434, 439 (1996) (A well-grounded claim need not 
be conclusive but only possible in order meet the burden 
established in the statute); see also Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  Accordingly, the Board finds 
that the veteran's claim of service connection for headaches 
is well grounded.  Caluza at 506.

Once a claimant submits a well-grounded claim under one 
theory of entitlement, the claim is well grounded for all 
theories of entitlement.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).

Adjudication of the veteran's claim of service connection for 
headaches does not end with the finding that the case is well 
grounded.  In determining that the veteran's claim is well 
grounded, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, for the reasons stated below, 
the Board concludes that additional development is necessary 
in order to satisfy the duty to assist.

Initially, the Board notes that it does not appear that the 
veteran has a definitive medical diagnosis regarding his 
headache disorder.  As noted above, the March 1998 VA 
examiner diagnosed migraine headaches; the January 1999 VA 
examiner diagnosed chronic recurrent vascular headaches; and 
the March 1999 VA examiner stated that the veteran presented 
with a history of mixed-headache syndrome with chronic daily 
headaches with somewhat of a superimposed vascular component.  
Thus, the Board is would like clarification as to the nature 
of the veteran's headaches, so that the Board may understand 
whether a current diagnosis corrects an old (erroneous) one 
or represents a mere change in nomenclatures or represents a 
new clinical entity not related to an earlier diagnostic 
entity.

The Board is also of the opinion that the medical nexus 
opinions proffered by the January 1999 and March 1999 VA 
examiners are deficient.  For example, the January 1999 VA 
examiner noted that his opinion relating the veteran's 
headaches to PTSD was based upon the veteran's reported 
history, and that he had not reviewed the veteran's medical 
records.  While the March 1999 VA examiner did review the 
medical records, the Board finds the examiner's opinion to be 
equivocal.  As noted above, the examiner stated that the 
etiology of the veteran's headaches was somewhat unclear, but 
that it was certainly possible that his PTSD and his 
degenerative joint disease could be contributing to his 
headache symptomatology.  Nevertheless, the examiner 
emphasized that there was no convincing evidence that the 
veteran's service-connected PTSD or cervical spine condition 
were the major contributing cause for his headache 
symptomatology.  

The Board acknowledges that it was held in Allen v. Brown, 7 
Vet. App. 439, 448 (1995), that pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.301(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  However, it is 
unclear from the March 1999 VA examiner's opinion to what 
extent, if any, the veteran's service-connected disabilities 
contribute to his headache symptomatology.  Moreover, the 
examiner's findings indicate that such an opinion would be 
speculative.  It is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  Nevertheless, VA regulations define "reasonable 
doubt" as a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The Board further notes that while the veteran may be 
entitled to a separate rating for a headache disorder 
secondary to his cervical spine disorder, it does not appear 
that he would be entitled to a separate rating for his 
headaches secondary to his PTSD.  VA regulations provide that 
when a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  Additionally, 38 C.F.R. 
§ 4.14 provides that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  For the reasons stated above, the Board concludes 
that a remand is necessary in order to clarify the nature and 
etiology of the veteran's headache disorder.

B.  Gastrointestinal Disorder

Analysis.  As an initial matter, the Board notes that 
veteran's gastrointestinal problems have not been shown to be 
manifestations of a disability that is associated with 
herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the veteran 
is not entitled to a grant of service connection on a 
presumptive basis due to herbicide exposure.  

In the instant case, the Board finds that the claim of 
entitlement to service connection for a gastrointestinal 
disorder is not well grounded.

The Board acknowledges that the service medical records show 
that the veteran was treated for diarrhea during service, 
attributed to possible amebic dysentery.  Also, the medical 
records show that the veteran has received current treatment 
for gastrointestinal problems, including complaints of 
diarrhea.  However, the medical evidence does not appear to 
contain a confirmed diagnosis of a current, chronic 
gastrointestinal disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Even if the Board were to assume that the veteran has a 
gastrointestinal disorder, the evidence on file contains no 
competent medical opinion relating such a disability to 
service, to include his treatment for diarrhea/amebic 
dysentery therein.  The only evidence relating these problems 
to service are the veteran's own contentions.  Issues of 
medical diagnosis or medical causation require competent 
medical evidence in order to have probative value.  See 
Grottveit at 93.  Nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

With respect to the veteran's account of continuity of 
symptomatology of gastrointestinal problems, the Court stated 
in Voerth v. West, 13 Vet. App. 117 (1999), that the holding 
in Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Since no such opinion is on file, the claim is not well 
grounded and must be denied.  In fact, the Board notes that 
there is competent medical evidence that the veteran's 
gastrointestinal problems are not due to his in-service 
amebic dysentery.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that in determining that the gastrointestinal 
disorder claim is not well grounded, the Board has 
acknowledged that the veteran engaged in combat against the 
enemy during service, and that the service medical records 
confirm he was treated for complaints of diarrhea/amebic 
dysentery therein.  However, the claim was found to be not 
well grounded due to the lack of competent medical nexus 
evidence.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
would provide no additional benefit to the veteran in the 
instant case.  See Kessel, supra; Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his PTSD claim well grounded.  The Board finds that no 
such information is of record.  See McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).



II.  PTSD

Background.  As noted above, the evidence on file shows that 
the veteran engaged in combat in the Republic of Vietnam 
while on active duty.  In the May 1998 rating decision, the 
RO granted service connection for PTSD, evaluated as 70 
percent disabling effective January 29, 1998.  Moreover, the 
RO also granted a TDIU by this same decision, which was also 
effective January 29, 1998.

In addition to his PTSD, the veteran is service connected for 
degenerative joint disease of the lumbosacral spine, 
evaluated as 20 percent disabling; degenerative joint disease 
of the cervical spine, evaluated as 20 percent disabling; 
right wrist degenerative joint disease, evaluated as 10 
percent disabling; left wrist degenerative joint disease, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and multiple small fragment wound scars, 
evaluated as zero percent disabling (noncompensable).  All of 
these disability ratings were effective January 29, 1998.  
The veteran's combined schedular rating is 90 percent.

The veteran's service medical records show no treatment for 
psychiatric problems during his period of active duty.

The veteran underwent a VA PTSD examination in March 1998.  
At this examination, the examiner noted that the veteran's 
claims folder and medical records were made available prior 
to the examination and were reviewed.  The veteran reported 
that when he returned to the United States after his 
discharge from service, he began to experience significant 
difficulties.  He was not aware at the time that this was 
particularly abnormal, noting for several months that he 
could not sleep.  He always felt like he was "on point" and 
had startle problems.  But, he simply wanted to put his 
experience behind him, relating that it had been so horrible 
for him that he simply wanted to bury these thoughts because 
he feared that if he attended to them he would lose his mind.  
It was noted that he soon became employed in sales, primarily 
in the area of medical surgical equipment, but soon found 
himself locking in a struggle with his boss and quitting the 
job.  This particular pattern was repeated almost yearly, 
sometimes changing fields which included construction work 
where he became quite proficient as a finish carpenter.  
Nevertheless, he generally returned to sales in the medical 
realm.  Furthermore, it was noted that throughout the past 27 
years, the veteran had found it very difficult to control his 
temper.  For example, he had found that whenever he felt that 
authority was wrong, he would begin to feel very frustrated 
and angry, and would explode.  As a result, he had verbal 
altercations many times with employers on numerous occasions 
before he quit the job because he felt that there must be 
someplace better to work.  It was stated that on many 
occasions his response to the particular job may have been 
appropriate, but that his reaction was generally extremely 
inconsistent with the situation.  The veteran also related 
that since his return from Vietnam, he had had regular 
nightmares and that a flashback would on occasion be 
triggered by a conversation or a movie.  However, generally 
these had been nocturnal.  In addition, he had been troubled 
by insomnia for much of the time.  He related that he felt 
like he was always the "point man," and that he tended to 
wake up at night and felt like he needed to be alert for 
safety.  It was noted that the veteran recognized that this 
was very much inconsistent, but reported that he developed 
this particular reaction while in Vietnam and had not been 
able to gain control over it.  Over the years he had begun to 
recognize the relationship between his service career and his 
reactions.  He related that when he was in Vietnam, much of 
what the command authority prescribed was contradictory to 
survival and he often felt trapped in the circumstances.  It 
was also noted that he was troubled with survivor guilt.  The 
examiner commented that for the past year and a half, since 
the veteran had started the process of applying for service-
connected disability, he (the veteran) had had a marked 
increase in his symptomatology.  He related that for the last 
several years he had not been able to hold a job, because he 
was consistently angry much of the time, and reacted quickly.  
Also, his nightmares were becoming almost nightly, and he had 
not been sleeping regularly during that period.  He tended to 
have intrusive thoughts about his experiences in Vietnam, and 
pondered the rationale for what happened there.  The veteran 
felt no remorse about his personal activities; he did what he 
was ordered to do and he did it well.  Nevertheless, he 
remembered the acts of carnage, the mutilation, the 
atrocities, the loss of friends, and was often flooded with 
these memories which created a great amount of anxiety.  At 
the time of the examination, the veteran was very fearful 
that he was only "attenuably" able to hold his life together.  
However, he did feel that his marriage was positive.  The 
veteran also expressed concern about his financial situation.

On examination, the examiner noted that the veteran was 
cooperative, and that he presented with a neat appearance and 
good attention to hygiene and grooming.  The veteran was 
found to be well oriented to person, place, and time.  His 
mood behavior exhibited some psychomotor retardation.  There 
was no evidence of impairment in thought processes.  Further, 
there was no evidence of delusions, hallucinations, or other 
gross indicators of psychotic processes.  His mood was 
described as "disphoric."  Also, he did not admit to any 
suicidal or homicidal ideation.  However, he was troubled 
with marked sleep disturbance.  The veteran's memory, both 
recent and past, was found to be grossly intact.  Moreover, 
there was no evidence of blocking of memory content.  His 
speech was found to be soft, generally slow in rate, but 
there was no evidence of illogical obscure patterns.  His 
intelligence was estimated to be in the average to greater 
than average range based on academic background, verbal 
behavior, and an apparent fund of knowledge.  There was no 
evidence of any obsessive or ritualistic behavior or impulse 
control.  Nevertheless, there was some impairment, especially 
when provoked.  His judgment was found to be generally 
appropriate, insight was good, and associations were normal.  

Based on the foregoing, the examiner concluded that the 
veteran was capable of managing personal and financial 
affairs.  The examiner also stated that, in summary, the 
veteran was able to document that he experienced events that 
were outside the range of usual human experience that would 
be markedly distressing to most individuals.  He had 
difficulty in re-experiencing some of these traumatic events, 
including recurrent and intrusive distressed recollections; 
recurring distressing dreams of the event; at times he did 
involve in intense psychological distress and anxiety when 
triggered by altercations with authority, or by mention of 
his environment.  It was noted that during the last several 
years, the veteran had become more isolative in an effort to 
avoid this stimuli associated with that trauma.  
Additionally, it was noted that the veteran had shown a 
significant numbing to the events such as the return from 
Vietnam 27 years earlier.  He had made great efforts to avoid 
thoughts and feeling associated with his trauma and had 
avoided activities or situations which would arouse 
recollection of the trauma.  Moreover, the examiner stated 
that the veteran experienced difficulty falling and staying 
asleep; irritability and outbursts of anger; some difficulty 
concentrating; and, in the past year and half, troubles with 
hypervigilance and some startle activity.  The examiner 
stated that the veteran was aware that his altercations, 
especially with his employers, was a re-creation of events 
where he felt that his commanding officers were guiding him 
in a direction that was extremely dangerous and inconsistent 
with survival, yet he was forced as a good soldier to follow 
through with these orders.  He recognized that his 
altercations with his bosses probably did psychologically 
represent this situation.  The examiner emphasized that the 
veteran had not shown evidence of active substance abuse 
problems.  Furthermore, the examiner emphasized that in the 
past year and a half, there had been a significant 
deterioration in both occupational, as well as social 
functioning, although the veteran had had persistent 
difficulties since being released from his military service.  
The examiner diagnosed the veteran with PTSD.  Regarding 
psychosocial and environmental problems, the examiner stated 
that these were severe; that the veteran was unable to hold a 
job, was in serious financial problems, and had a loss of 
confidence in self to be employed.  The examiner also found 
that the veteran had a current global assessment of 
functioning (GAF) score of 40, and that this was also the 
highest GAF score for the past year.

The schedule of ratings for mental disorders employs the 
nomenclature based upon the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).   38 C.F.R. § 4.130.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995) (quoting the DSM-IV).  It is noted that GAF 
scores of 31 to 40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  GAF scores of 41 to 50 reflect 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

The veteran also underwent a VA social and industrial survey 
in March 1998.  The clinical social worker who conducted this 
interview noted that the veteran appeared punctually, and was 
dressed neatly in casual, appropriate attire.  His manner was 
found to be pleasant and cooperative.  Nonetheless, he 
displayed an anxious and irritated mood at times throughout 
the interview.  However, he was oriented to person, place, 
and time.  Also, he demonstrated intact memory.  There was no 
indication of paranoid thinking or psychosis.  He denied any 
current serious intent for suicide, but he had had suicidal 
ideation in recent months.  His mood was found to be 
depressed with sad affect.  The veteran's speech was found to 
be coherent and relevant, and he demonstrated above average 
intellect.  Further, it was found that the veteran's level of 
stress was extremely high due to his symptoms of mental and 
physical disability and severe financial problems.  

The March 1998 VA social and industrial survey also 
summarized the veteran's pre-service history, as well as his 
experiences during service.  Post-service, it was noted that 
the veteran camped out for several months in the woods.  
During this time, he visited his parents occasionally to 
shower and wash his clothes, but primarily stayed away from 
people.  He eventually found employment.  It was noted that 
the veteran had been married three times, the first two 
ending in divorce.  He had been married to his third and 
current wife in 1989.  They had lived in Alaska for 
approximately 6 years before moving back to Oregon, and had 
two daughters.  It was noted that the veteran described his 
current relationship with his wife in very positive terms, 
and stated that she was very patient and understanding of his 
problems and had been very supportive of him.  Regarding 
post-service employment, it was noted that the veteran had 
had approximately 26 positions in the past 27 years.  It was 
noted that he had worked primarily in sales, but had also 
done construction labor, mill work, painting, and a variety 
of other jobs.  The veteran indicated that he left most of 
these positions after verbal altercations with his supervisor 
which he explained ensued due to his extreme resentment and 
problems with authority.  Additionally, the veteran indicated 
that he had tried very hard to work and maintain employment, 
but had found this to be extremely difficult.  Over the last 
four years, he had not been gainfully employed other than a 
few short term positions or self-employment endeavors.  He 
was unemployed at the time of the social and industrial 
survey.  With respect to interests, hobbies, and social 
activities, it was noted that the veteran was a voracious 
reader and enjoyed woodworking.  The family lived on a small 
farm, and they enjoyed spending time with their small animals 
including chickens, rabbits, a goat, and a dog.  Primarily, 
the veteran indicated that he enjoyed spending time with his 
wife and children, and that he preferred to stay at the rural 
location of their farm rather than be around people or the 
city.  

The clinical social worker's impressions and recommendations 
were that the veteran had had severe dysfunction in his 
ability to maintain employment since his discharge from the 
military.  It was noted that the veteran had demonstrated 
severe anger and resentment toward authority, which was 
attributed to his military experience.  Further, it was noted 
that the veteran had had significant disruption of his 
interpersonal relationships, and had difficulty socializing 
outside of the core family unit.  He was isolative and 
avoided contact with people outside the home.  Also, he 
consistently demonstrated anger reactions, and was often 
irritable and intolerant.  The veteran's PTSD symptoms were 
found to include chronic insomnia, intrusive thoughts and 
nightmares, hypervigilance, exaggerated startle response, 
night sweats, survivor guilt, and resentment of authority.  
He demonstrated chronic dysfunction in his interpersonal 
relationships and occupational functioning.  It was noted 
that he was not currently employed as a result of his 
psychiatric and medical disabilities which were directly 
related to his combat experience.  The clinical social worker 
found that the veteran's symptoms were extreme and severe.  
It was noted that the disruption in his occupational function 
was currently threatening the family with financial disaster.  
The clinical social worker also stated that it was hoped that 
the veteran would benefit by his counseling and medication 
management.

At the December 1998 personal hearing, it was contended that 
the veteran should be rated as permanently and totally 
disabled as a result of his PTSD.  The veteran testified that 
he was under a great deal of stress during service, and 
recounted some of the incidents related to his combat 
experience.  Both the veteran and his spouse indicated that 
he had not sought any medical treatment for any disabilities 
until the past few years.

In support of his claim, the veteran submitted a statement 
from Dr. K, a VA staff psychiatrist, dated in December 1998.  
Dr. K noted that the veteran had been involved in PTSD 
treatment for the past several months.  It was noted that he 
continued to exhibit significant symptoms including sleep 
disturbance, low stress tolerance, nightmares, somatization, 
stimuli avoidance, and isolation.  He only functioned well in 
the context of his family, and when he was "isolated" to 
their small farm.  Further, it was noted that the veteran had 
attempted a multiplicity of jobs and that he was well 
qualified, but had consistently failed in the work 
environment because of symptoms of PTSD.  Dr. K stated that 
it was his opinion, as well as the veteran's treating 
therapist - a licensed clinical social worker - that the 
veteran was "permanently and totally disabled 
occupationally."  

As noted above, VA medical treatment records are on file 
which cover a period from May 1997 to November 1999.  These 
records show treatment for various medical conditions, 
including his PTSD beginning in March 1998.  His first 
session occurred March 3, 1998.  At that time, it was noted 
that he appeared anxious and displayed angry affect at times 
when discussing stressful events.  It was noted that he had a 
very "intense presentation."  It was further noted that he 
was unemployed, and that his family was struggling 
financially.  Also, the veteran complained of sleep problems.  
Records dated March 10, 1998, note severe insomnia, anxiety, 
and depression.  On March 19, 1998, it was noted that the 
veteran reported that he was unable to work because of his 
fear of crowds and inability to deal with authority figures.  
Records from late March and early April 1998 show that the 
veteran had a great deal of stress because one of his 
daughter's was hospitalized due to a severe asthma attack.  
Subsequent records from April 21, 1998, note that the 
veteran's mood was up.  It was noted that he was taking 
medications, and that he discussed the amount of satisfaction 
and relaxation he derived from his farm.  He was content 
spending time there with his family, and it was noted that 
his stress was much reduced than when he left to take care of 
business, etc.  Nevertheless, he continued to be faced with 
extreme stress from financial pressures.  On May 5, 1998, it 
was again noted that his mood was up.  Records from July 15, 
1998, note that the veteran had his first one-on-one session 
after a break of about 2 months.  He appeared less stressed, 
and confirmed that he had been feeling more even tempered 
since being on medication (paxil) on a regular basis.  
However, he continued to complain of sleep problems.  It was 
noted that he had taken the medication trazadone, but was 
reluctant to take it again because he linked it to a 
resurgence of nightmares.  He enjoyed his work on his family 
farm, and it was noted that he had been able to interact with 
his family in a more positive frame since being on 
medications.  It was noted that the veteran discussed his 
recent awareness of the tremendous difficulty he had had with 
authority since Vietnam, including multiple work-related 
problems which stemmed from his resentment of "taking 
orders."  On July 17, 1998, he reported a significant 
improvement in mood.  He still had trouble sleeping, but was 
better.  On September 25, 1998, it was noted that he had 
stopped taking anti-depressants.  He had no major medical 
concerns, but was sleeping poorly.  Records from November 13, 
1998, state that, overall, the veteran felt he was doing 
well, and that his only problem was sleep.  However, shortly 
thereafter, on November 24, 1998, it was noted that the 
veteran had severe sleep disturbance, and that he appeared 
anxious, intense with controlled anger and frustration.  It 
was further noted that he hoped to gain permanent status in 
order to have medical insurance coverage for his wife and two 
children.  He also expressed some interest in the PTSD group 
and would consider attending.  On June 23, 1999, it was noted 
that he had increased his medication dosage, and was sleeping 
well without "AM hangover."  It was noted that he continued 
to isolate on his farm, focusing on his family and, in doing 
so, had markedly decreased his anxiety.  Nonetheless, he 
still found it difficult to interface with others or come 
into town, but he was satisfied.  It was noted that services 
were reviewed with the veteran, but he declined.  Records 
from October 1999 note that the veteran continued to have 
trouble sleeping, but that he slept well with the medication 
clonazepam.  It was noted that he would try to be consistent 
with his dosage, and see if he could develop a pattern.  He 
had some day time irritability, but felt much was related to 
situational stress.  Further, he denied side effects, and 
none were evident.  

In a November 1999 Supplemental Statement of the Case, the RO 
found that the veteran was not entitled to a disability 
rating in excess of 70 percent for his PTSD.  The RO also 
found that the veteran was not entitled to an extraschedular 
rating for his PTSD pursuant to 38 C.F.R. § 3.321(b)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders found at 38 C.F.R. 
§ 4.130.  Pursuant to this criteria, a 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his PTSD is well grounded.  Because the claim 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran an examination 
in relation to this claim, and he has not indicated that the 
PTSD has increased in severity since the last examination.  
Further, there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

For the reasons stated below, the Board finds that the 
veteran's PTSD has not been shown to be manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The medical evidence on file does not show that the veteran's 
PTSD is manifested by gross impairment in thought process or 
communication.  At the March 1998 VA PTSD examination, the 
examiner found the veteran to be cooperative, with no 
evidence of impairment in thought processes.  His speech was 
found to be soft, generally slow in rate, but there was no 
evidence of illogical obscure patterns.  Also, his 
intelligence was estimated to be in the average to greater 
than average ranged based on academic background, verbal 
behavior, and an apparent fund of knowledge.  His judgment 
was found to be generally appropriate, insight was good, and 
associations were normal.  The veteran was also noted to be 
cooperative on the March 1998 VA social and industrial 
survey.  Further, it was found that there was no indication 
of paranoid thinking or psychosis.  Additionally, his speech 
was found to be coherent and relevant, and he demonstrated 
above average intellect.

The Board finds that the medical evidence does not show that 
the veteran's PTSD is manifested by persistent delusions or 
hallucinations.  At the March 1998 VA PTSD examination, it 
was specifically stated that there was no evidence of 
delusions, hallucinations, or other gross indicators of 
psychotic processes.  Moreover, it was noted on the March 
1998 VA social and industrial survey that there was no 
indication of paranoid thinking or psychosis.

The medical evidence does not show that the veteran's PTSD 
has resulted in grossly inappropriate behavior.  At the March 
1998 VA examination, it was found that there was no evidence 
of any obsessive or ritualistic behavior or impulse control.  
Granted, the examiner did find that there was some 
impairment, especially when provoked.  However, the Board 
notes that the examiner also found the veteran's judgment to 
be generally appropriate, insight was good, and associations 
were normal.  

The evidence on file does not show that the veteran is in 
persistent danger of hurting himself or others.  While his 
anger has resulted in verbal altercations with his previous 
employers, nothing on file indicates that he has engaged in 
physical acts of violence.  Further, the March 1998 VA PTSD 
examiner found no evidence of psychotic processes.  There was 
also no evidence of any obsessive or ritualistic behavior or 
impulse control.  Also, the veteran did not admit to any 
suicidal or homicidal ideation.  On the March 1998 VA social 
and industrial survey, there was no indication of paranoid 
thinking or psychosis.  Additionally, the veteran denied any 
current serious intent for suicide, although he had had 
suicidal ideation in recent months.  

Nothing on file shows that the veteran's PTSD is manifested 
by intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
The Board notes that no such findings are indicated in the VA 
medical treatment records.  Moreover, the March 1998 VA PTSD 
examiner specifically stated that the veteran presented with 
a neat appearance and good attention to hygiene and grooming.  
Similarly, the veteran was noted to be dressed neatly in 
casual, appropriate attire on the March 1998 VA social and 
industrial survey.  

Nothing on files shows that the veteran is disoriented to 
time or place.  In fact, it was found on both the March 1998 
VA PTSD examination and the concurrent social and industrial 
survey that the veteran was oriented to person, place, and 
time. 

The Board also finds that there is no medical evidence that 
the veteran's PTSD is manifested by memory loss for names of 
close relatives, own occupation, or own name.  At the March 
1998 VA PTSD examiner, the veteran's memory, both recent and 
past, was found to be grossly intact.  Moreover, there was no 
evidence of blocking of memory content.  On the March 1998 VA 
social and industrial survey, it was noted that he 
demonstrated intact memory.  No memory problems are noted in 
the VA medical treatment records.

The Board notes that the medical evidence on file, including 
the PTSD examination, social and industrial survey, and VA 
medical treatment records, show that the veteran's PTSD has 
been consistently manifested by anxiety, depression, and 
sleep disturbance.  However, the symptoms of depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment are 
recognized under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 
being indicative of a 30 percent disability rating.  
Consequently, these symptoms do not warrant a disability 
rating in excess of 70 percent.

Moreover, the Board notes that the March 1998 VA PTSD 
examiner assigned a GAF score of 40, which indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  This corresponds to 
the criteria for a 70 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence also shows that the 
veteran's PTSD has resulted in social isolation, and that the 
veteran prefers to interact solely with his family on their 
small farm.  Also, the VA medical treatment records from 
March 19, 1998, note that the veteran had a fear of crowds.  
The treatment records from April 21, 1998, indicate that the 
veteran experiences stress when he had to leave the farm to 
take care of business, etc.  However, as the medical 
treatment records show that the veteran does have a good 
relationship with his wife and children, the Board is of the 
opinion that the evidence does not show total social 
impairment.  The Board also notes that the medical treatment 
records reflect that the veteran's PTSD has improved with 
counseling.  Consequently, the Board concludes that the 
veteran's level of social impairment is adequately reflected 
by the current disability rating of 70 percent. 

The Board acknowledges that the evidence on file clearly 
shows that the veteran's PTSD has resulted in industrial 
impairment.  However, for the reasons stated above, the Board 
has determined that the veteran has none of the symptoms 
specifically mentioned in the general rating formula for 
evaluating mental disorders.  More importantly, the Board is 
of the opinion that this is reflected in the veteran's grant 
of a TDIU.  Both the veteran's rating for his PTSD and his 
TDIU have the same effective date, and the veteran has not 
disagreed with the effective date.  In VAOPGCPREC 6-99, VA's 
Office of General Counsel held that a TDIU is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating.  The precedent opinions of the VA 
General Counsel's Office are binding upon the Board.  38 
U.S.C.A. § 7104.

Although addressing the question of whether a claim for TDIU 
may be considered for one service-connected disability when a 
total schedular evaluation is in effect for another service-
connected disability or disabilities, and holding that it may 
not, the analysis applies as well to a case such as this, in 
which the veteran seeks a total schedular rating for a single 
disability when a TDIU is in effect for the same period.  No 
additional benefit would be available to the veteran by a 
grant of a 100 percent schedular rating in the instant case 
rather than a TDIU.  The veteran is not entitled to both a 
schedular rating of 100 percent and a TDIU.  VAOPGCPREC 6-99.  
Further, VA General Counsel recognized in this precedent 
opinion that a veteran in receipt of TDIU has additional 
procedural protections, pursuant to 38 C.F.R. §§ 3.105(e), 
3.343(c), that are not available to a person in receipt of a 
total schedular rating.  Id. citing Collaro v. West, 136 F.3d 
1304 (Fed. Cir. 1998) (recognizing that VA may reduce a total 
schedular rating upon a lesser evidentiary showing than would 
be necessary to reduce a total disability rating premised on 
individual unemployability).  As noted above, the veteran's 
TDIU has been in effect for the same period as his rating for 
PTSD.  Moreover, the medical evidence on file indicates that 
the veteran's physical disabilities also contribute to his 
industrial impairment.  For example, it was stated on the 
March 1998 VA social and industrial survey that the veteran 
was unemployed because of his psychiatric and medical 
disabilities which were directly related to his combat 
experience.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a schedular 
disability rating in excess of 70 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see also Massey, supra.  
Accordingly, the preponderance of the evidence is against the 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also concurs with the RO's determination that the 
veteran's PTSD does not warrant extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Nothing on file shows that 
the veteran has been hospitalized for his PTSD.  Further, any 
marked interference with employment is compensated by the 
veteran's award of a TDIU for the same period as his grant of 
service connection for PTSD.

As an additional matter, the Board notes that in making the 
above determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's PTSD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
70 percent.




ORDER

The claim of entitlement to service connection for chronic 
headaches is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the veteran's claim of service 
connection for headaches is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches.  
After securing the necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran's claims folder should be 
returned to the physician who conducted 
the March 1999 VA examination for 
clarification of his opinion.  The 
physician should relate his diagnosis of 
mixed-headache syndrome to the former 
diagnoses of migraine headaches and 
vascular headaches.  The physician should 
indicate whether his diagnosis corrects 
an old (erroneous) one, or represents a 
new clinical entity not related to an 
earlier diagnostic entity.  The physician 
should offer his opinion as to whether it 
is as likely as not that the veteran's 
headaches are secondary to his service-
connected PTSD or cervical spine 
disorder.  If there is no direct casual 
relationship, the physician must express 
an opinion as to whether or not the PTSD 
or cervical spine disorder aggravates the 
veteran's headaches and, if so, provide 
an opinion as to the degree of disability 
resulting from the headaches which is due 
to such aggravation.  

If the physician cannot provide an 
opinion to any of the Board's remand 
questions without resorting to 
speculation, he must so state.

If the physician who conducted the March 
1999 VA examination is unavailable, then 
the RO should schedule the veteran for a 
new examination 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

